Exhibit 10.2

THE GREENBRIER COMPANIES, INC.

Amendment No. 2

to

2010 Amended and Restated Stock Incentive Plan

Pursuant to Section 15.2 of the 2010 Amended and Restated Stock Incentive Plan
(the “Plan”) of The Greenbrier Companies, Inc. (the “Company”), the Board of
Directors of the Company has amended the Plan as set forth below. Capitalized
terms have the meanings as defined in the Plan.

1. Elimination of Stock Option and SAR Share Recycling. Section 3.2 of the Plan
is hereby deleted in its entirety and replaced with new Section 3.2 as set forth
below, in order to eliminate share recycling with respect to Option and SAR
awards (but not with respect to Restricted Shares or Stock Units):

“3.2 Shares Available. If Stock Units are settled, then only the number of
Common Shares (if any) actually issued in settlement of such Stock Units shall
reduce the number available under Section 3.1 and the balance shall again become
available for Awards under the Plan. If Stock Units are forfeited or terminate
for any other reason before being settled, then the corresponding Common Shares
shall again become available for Awards under the Plan. If Restricted Shares are
forfeited, the corresponding Common Shares shall again become available for
Awards under the Plan. The foregoing notwithstanding, the aggregate number of
Common Shares that may be issued under the Plan upon exercise of ISOs shall not
be increased when Restricted Shares or Stock Units are forfeited or terminate.
If Options or SARs, or Restricted Shares or Common Shares issued upon the
exercise of Options or SARs, are forfeited the number of underlying or
corresponding Shares forfeited shall reduce the number available under
Section 3.1, and shall not again become available for Awards under the Plan.”

2. Prohibition of Re-Load Stock Options. The final sentence of Section 5.1 of
the Plan is hereby deleted, in order to remove authority to grant re-load stock
options, the grant of which shall not be permitted under the Plan:

3. Prohibition on Cash-Out of Underwater Options. A new Section 5.6 is added to
the Plan as set forth below, in order to prohibit the cash-out of underwater
stock options:

“Notwithstanding any other provision of the Plan to the contrary, the Company
shall not make any cash payment to the holder of an Option that has an exercise
price that is higher than the current Fair Market Value of the underlying
Shares, in exchange for cancellation or termination of the Option.”

4. Calculation of Automatic Director Grants. Section 6.1 of the Plan is deleted
in its entirety and replaced with new Section 6.1 as set forth below, in order
to revise the manner in which the number of shares awarded is calculated for
automatic awards to non-employee directors:

 

1



--------------------------------------------------------------------------------

“6.1 Automatic Awards. Immediately after the close of each annual stockholder
meeting, the Committee shall automatically grant to each person then serving as
an Eligible Director, including any such person who is elected at such meeting,
a Director Restricted Share award of such number of Common Shares as have an
aggregate per-share value, as determined pursuant to this Section 6.1, of
$80,000, rounded to the nearest whole Share. Notwithstanding the foregoing, no
grant shall be made to an Eligible Director if such grant would cause that
Eligible Director to become an “Acquiring Person” (as defined in the Stockholder
Rights Agreement between The Greenbrier Companies, Inc. and Equiserve Trust
Company, N.A. dated as of July 13, 2004, or successor agreement, if any). For
purposes of calculating the number of shares under each Director Restricted
Share award, the per-share value shall equal the average of the most recent 30
days’ closing market prices of the Company’s common stock as of the date of
grant, including the date of grant.”

5. Elimination of Promissory Note Payment of Option Exercise Price. Section 7.5
of the Plan is deleted in its entirety, in order to remove authority for the
Company to permit the Exercise Price of Options to be paid by promissory note
issued to the Company. Section 7.6 shall be renumbered as Section 7.5.

6. Treatment of Stock Options in Change of Control. Section 11.3 is amended as
set forth in subsections 6.1 through 6.3 below, in order to provide that vesting
of stock options will not automatically accelerate in the event of a Change of
Control of the Company, absent action by the Compensation Committee:

 

  6.1 Section 11.3(a) of the Plan is deleted in its entirety and replaced with
new Section 11.3(a) as set forth below

“(a) The Committee may determine, at the time of granting an Option or
thereafter, that all or part of such Option shall become vested in the event
that a Change of Control occurs with respect to the Company or in the event that
the Participant is subject to an Involuntary Termination after a Change in
Control. Notwithstanding the foregoing, any Optionee shall be entitled to
decline the acceleration of all or any of his or her Options, if he or she
determines that such acceleration may result in adverse tax consequences to him
or her.”

 

  6.2 Section 11.3(b)(i) is amended by deleting the final sentence of that
subsection.

 

  6.3 Section 11.3(b)(ii) is amended by deleting the words “without any
limitation on exercisability” from the first sentence of that subsection.

 

2



--------------------------------------------------------------------------------

7. Effective Date. Except as otherwise provided herein, this Amendment No. 2
shall be effective as of the date of approval by the Board of Directors. Except
as hereby amended, the Plan shall remain in full force and effect.

Approved by the Board of Directors October 28, 2013.

 

3